 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDJewish Center for the Aged and Service and HospitalEmployees,Local 50, affiliated with Service Em-ployees International Union,AFL-CIO. Case 14-CA-8129September 3, 1975DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn April 30, 1975, Administrative Law Judge Jen-nieM. Sarrica issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Jewish Center for the Aged,St.Louis,Missouri, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.1The Respondenthas excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutionswith respect to credibilityunless the clear preponderanceof all ofthe relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc.91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefullyexaminedthe record and findno basis for reversing her findingsDECISIONSTATEMENT OF THE CASEJENNIEM. SARRICA,Administrative Law Judge: Upondue notice, this proceeding under Section 10(b) of the Na-tionalLaborRelationsAct, as amended (29 USC § 151, etseq.), hereinafterreferredto as theAct, was triedbefore meat St.Louis,Missouri,on February 24, 1975, pursuant to acomplaintissued onNovember 8, 1974,'based on chargesfiledSeptember16 by Service and Hospital Employees,1All dates are in 1974 unless otherwise indicated.Local 50,affiliatedwith Service Employees InternationalUnion,AFL-CIO,hereinafter referred to as the Union,presenting allegations that JewishCenter fortheAged,hereinafter referred to as Respondent,committed unfairlabor practices within the meaning of Section 8(a)(1) and(5) and Section 2(6) and(7) of the Act.On November 19,the Respondent filed a timely answer denying that it com-mitted the violationsof the Actalleged.Representatives ofall parties were present and participated in the hearing.Based on the entire record including my observation ofwitnesses,and after due consideration of the argumentspresented in the briefsfiled bythe General Counsel andthe Respondent,Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a Missouri corporation with its principaloffice and place of business at 4815 Blair Avenue, St.Louis,Missouri, during all times material herein is and hasbeen engaged in the operation of a proprietary professionalcare nursing home. During the 12-month period endingOctober 31, a representative period, Respondent had grossrevenues from such operations in excess of $100,000. Dur-ing that same period Respondent purchased goods and ma-terials valued in excess of $10,000 and caused same to beshipped to its Blair Avenue facility from points locatedoutside the State of Missouri. Respondent admits, and Ifind, that it is now, and has been at all times material here-in, an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.11.THE LABORORGANIZATIONThe Charging Party is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueWhether Respondent violated Section 8(a)(5) by insist-ing upon negotiating with respect to recognition of the in-cumbent employee representative and with respect to thescope of the established contract unit.B. BackgroundRespondent has operated a nursing home at the 4815Blair Avenue address where the Union since approximate-ly 1968 has represented an overall unit described in theJuly 14, 1971, 3-year contractas follows:Section 2RECOGNITIONThe Employer recognizes the Union as the exclusivebargaining agent for all employees of the Employer,including employees in the Dietary,Laundry and Cen-tral Supply,Housekeeping and Nursing Departmentsbut excluding maintenance employees,office clerical220 NLRB No. 21 JEWISH CENTER FOR THE AGED99employees, professional employees, guards and super-visors as defined in the Act; and patients who for ther-apeutic reasons perform certain services otherwiseperformed by those in the bargaining unit.The Union gave timely notice under the terminationprovision to renegotiate the 1971 contract, and submittedwritten proposed changes for a number of contract sectionsbut not including section 2 quoted above or section 23,which was a duration clause providing for a 3-year termautomatically renewable for 1-year periods in the absenceof timely notice for termination. Nine negotiating sessionsfollowed, beginning on May 23.2 At these sessions the Re-spondent was represented by one or the other of its twoattorneys. Before negotiations began the Union becameaware that Respondent was contemplating a move of itsfacilities to another location.C. The NegotiationsAt the first meeting, in addition to the previously men-tioned written contract changes, the Union proposed add-ing to the contract a "successorship clause." The proposalwasdiscussedbutnoagreementwasreached.Respondent's attorney, Timothy Heinsz, informed theUnion negotiators that Respondent had already sold itsBlair Avenue facility and therefore the proposed successor-ship clause, which contemplated contract assumption,would be impossible to implement. Heinsz advised that Re-spondent was still occupying and operating the facility butwould be phasing its patients out of the nursing home atsome indefinite future and ceasing its management opera-tions there. The Union withdrew the successorship propos-al at the June 4 session and on June 18 submitted a revisedsuccessorship clause.3Respondent presented its written proposals at the June26 meeting. Among the contract changes requested wererevisions of both section 2 and section 23. The change pro-posed in section 2 was to designate the existing provision as"(a)" and insert therein, before the word "including" at thebeginning of the third line as quoted above, the phrase,"located at its facility at 4518 Blair Avenue, St. Louis, Mis-souri 63107." A new subparagraph to be added to this sec-tion was to read as follows:(b) In the event the Employer ceases its operations ofcaring for the elderly at its facility located at 4518Blair Avenue, St. Louis, Missouri 63107, the partiesagree that they will be bound in every way by theprinciples regarding successorship as announced bythe Supreme Court inNational Labor Relations Boardvs.Burns International Security Service,406 U.S. 272,80 LRRM 2225 (1973), and by all other laws and cases2The parties stipulated that such meetings were held on the followingdates:May 23, June 6, 18, and 26, and July 3, 5, 6, 13, and 14-15. At allmeetings up to and including the June 26 session, Attorney Heinsz wasRespondent's negotiator. Thereafter, Attorney Michael Tannler representedRespondent in bargaining. The Union was represented by its research andnegotiations specialist, J. Clinton Gwin, Ann Spears Givens, a business rep-resentative, and an employee committee.3At these meetings the parties had reached agreement on a number of theUnion's proposed changes.of the courts of the United States and the NationalLabor Relations Board in this regard.With respect to section 23 (Duration of Agreement), Re-spondent proposed a revised part (a) to read:(a)This agreement shall take effect as of the 14th dayof July, 1974, and shall continue in effect with theexpress terms and conditions herein set forth until theCenterceasesitsoperations describedin Section 3(a)above, at its facility located at 4518 Blair Avenue, St.Louis.,Missouri 63107, or for a period ofyears,whichever occurs first; provided, however, if thisAgreement is still in force and effect onand if either party hereto shall desire a change, theparty so desiring such change shall notify the otherparty in writing at least sixty (60) days prior to theexpiration date of this agreement.The union negotiating committee discussed the new di-mensioninjected into the negotiations by Respondent'sproposals relating to section 2 and section 23. Gwin andGivens testified that the Union rejected the changes pro-posed for section 2(a), whereas Heinsz testified that theUnion stated it had no objection to that revision. All agreethatGwin rejected the proposed changes for section 2(b)and section 23(a). Gwin testified he advisedHeinsz hewould take Respondent's proposed successorship provi-sion, 2(b), to the union attorneys for advice. As to section23, he stated that whether their contract was for I or 3years was not particularly important to the Union but thatitwould not agree to "this new dimension"to terminatethe agreement upon a cessation of operations by Respon-dent at the Blair Avenue address.Heinsztestified that itwas the proposed revisions to section 23 which Gwin statedhe would seek legal advice on.At the July 3 meeting the Union proposed a requirementfor transfer of employees and for recognition on a cardcheck in the event of relocation of Respondent's patientcare operation. The Respondent's representative rejectedthe card check idea but suggested a private election proce-dure at any new location. Along with a new contract revi-sion proposal, the Respondent again presented a revisionto section 23 which, aside from editorial revisions and theinsertion of the specificity of a 3-year term,was identical tothat previously presented. Tannier, who took over negotiat-ing for the Respondent on this date,testifiedthat becauseof union problems with the language of its proposed sec-tion 2(b) incorporating a case citation, the Respondentnegotiators decided to concentrate on the terminationclause.Union representatives agree thatthisproposal wasrejected by Gwin without discussion. Respondent's repre-sentativestestifieditwas their understanding that this.pro-posal was accepted.4Meetings of July 5 and 6 were devoted to other contractprovisions. At the July 13 meeting, the transfer and recog-nition problem was again discussed. The parties agreed tothe right of employees to transfer to any new location and,The witnessesare in disagreement as to whether or not Heinsz waspresent at this meeting.Due to the fact that Heinsz admittedly was absentfrom all succeeding negotiating sessions dueto a prolongedillness,and forvarious other reasons including those hereinafter indicated,tam convincedthat Heinszdid not attendthismeeting. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDin principle, to utilize a private election procedure for rec-ognitionpurposes upon a 30-percent card showing checkedby an arbitrator. Also at this meeting Tannier informed theunion negotiators that any agreement Respondent's negoti-atorsmade was subject to approval by Respondent'sboard.The sessionspanningJuly 14-15 was devoted primarilyto economic matters. Around midnight Tannler, accompa-nied by 6 or 7 boardmembers for whomBoard PresidentShapirowas spokesman, presented the Union withRespondent's final offer. At thesametime Shapiro rescind-ed theagreementwith respect to the right of employees totransferto any new location because of the Respondent'salleged commitmentto the purchaser of the premises toleavea staff withthe successorwhenit ceased functioningat that address .5 The Union advised that it would presentRespondent's final offer to its membership.Several days later the union membership voted to acceptthe Respondent's final offer as presented,to them by thenegotiatingrepresentatives,6 and Gwin then proceeded todraft the new contract in accordance with his under-standingof the agreed-upon changes. This was presentedto Respondent for signature by Givens near the end of Julyand referred by it to the attorneys who participated in thenegotiations.In early August Heinsz, who at that time returned towork, reviewed the contract draft from the standpoint ofhis recollections and information supplied him by Tannlerand called Givens stating that there were certain editorialand languageerrors in the contract as draftedas well as anerror in someof thefigures inthe pension provisions.Heinsz testifiedthat the problem areas were "primarily justlanguage ormisunderstandings": shall to will; clarificationof lunch periods; pension figure mistake, etc., and that hetold Givens that since he was not present at many negotiat-ing meetingsthey had better havea meetingof thenegotia-tors.On August 11, Heinsz brought the draft to Givens togo over the desired changes' According to Givens, she toldHeinsz shesaw no problem with his suggested changes butwished to clear them with Gwin who was not then avail-able.When Gwin later told her there was no problem pre-sented byHeinsz'suggestionsGivens attempted to reachHeinsz severaltimes but was advised that he was ill. Final-ly, thematter wasturned over to the Union attorney toobtaina meetingwith Respondent to completeexecutionof theagreement.A meeting was obtained by a mediationservice enlistedby the union attorney.At themeetingheld September 3, in addition to the edi-3At oneof the earlier meetings,Respondenthad advisedunion negotia-tors that a commitment had been made to the purchaser to leave a staffavailable forits operationof the home after Respondentceased tofunctionat that location,and therefore present employeeswould have a job with thenew employer if they wanted it.6 The partieshad not reduced to writing their agreement on thevariouschangesbut depended upon recallof oral understandings.7At that time,according to Heinsz,he brought with him and gave toGivens a copyof Respondent's July 3 durationproposal and she took it tothe union president,reporting back that he would never agree to such aclause.Givens testified that no mention was made at thistime of any revi-sion to sec.2 or sec. 24 (the old sec. 23) of the contract draft. Hemszadmitted that he did notraiseany question relating to sec. 2,asserting thatthis was due to an oversight.tonal and language problems on which no difficulties wereencountered, Respondent raised the "hotter issues" of therecognition and termination clauses and the absence of theprivate election understanding. Consequently, other areasof discrepancy or needed clarification were not thoroughlyexplored.With respect to the private election agreement,theUnion expressed its willingness to reduce that under-standing to writing and even to incorporate it into the con-tract ifRespondent so desired. However, contrary toRespondent's negotiators, Gwin insisted that there hadbeen no agreement to change section 2 and the formersection 23 while Tannler stated that without them Respon-dent would not sign the agreement. According to Tannler,the parties got hung up on the recognition and terminationclauses and after this meeting the Respondent's negotiatorsjust sat back to see what would happen. They were, howev-er, staying in touch with Respondent to see what was de-veloping in connection with relocation.'C. Analysis and FindingsContrary to Respondent's contention, I view the evi-dence as a whole as establishing that the union negotiatorsdid not agree to Respondent's proposed section 2(a), in-serting in the recognitionclauseRespondent's current ad-dress, on June 26 or on any other date. In this respect, Ifind both Gwin and Givens wholly credible witnesses onthe basis of both demeanor and the internal consistency oftheir testimony and actions in contrast to those ofRespondent's negotiators. Further, this was not a situationin which there was no comprehension of the impact of thesuggestedlanguage.The parties were acutely awarethroughout negotiations of the fact that a drastic change intheRespondent's normal operation was about to takeplace, directly affecting employees and specifically relatedtoRespondent's continued operation at the establishedpremises. The fact that the Union was made aware that theRespondent was considering many alternative courses ofaction, and the continuing uncertainty of what course itwould elect, of necessity operated as a red flag for anyproposal that might diminish employees rights and benefitswhich the Union was commissioned to protect. The alert-ness of the Union to this situation is underscored by thefact that its research and negotiations specialist was pre-sent withitsbusinessrepresentative and actively partici-pated at every negotiation meeting.Further, it is clear that this proposal, along with tworelated proposals which together were clearly designed toterminate not only the contract but also the recognizedstatus of the employees' representative, was the subject of acaucus by the union bargaining committee. Admittedly,theUnion rejected the other two proposals after it hadcaucused. A different answer with respect to proposed sec-tion 2(a) involving the same problem is entirely inconceiva-ble.8In this respect, profferedtestimony to establishwhat discussions tookplace thereafter and what the further developments were with respect toRespondent's operation was rejected as havingno relevancyto the issue ofwhethera negotiating impasse wasreached on September3 because ofRespondent's positionon theprovisionsof thesetwo sections and whetherthe impasse in bargainingwas brought abouton a nonmandatory subject JEWISHCENTER FOR THE AGED101That the Union in fact rejected this proposal as well isfurther indicated by other events and testimony. Thus,Tannler testified that in view of the Union's difficulty withitsproposed revision to the section 2 recognition clause,subsection(b),Respondent'snegotiators decided to con-centrate upon accomplishing their objective in the reword-ing of the termination clause. And, significantly, Heinsz,who was the sole negotiator for Respondent at the June 26meeting and who testified that the Union accepted the sec-tion 2(a) change, when he reviewed the proposed contractdraft for any discrepancy and discussed these with Givens,was able to find problems with matters negotiated in hisabsence by Tannler but completely failed to mention theabsence of his proposed section 2(a), while at the sametime allegedly resubmitting Tannler's later proposed revi-sion of the termination clause.In view of the significance of the Respondent's impend-ing change of location and operations throughout the ne-gotiating period, I find it unbelievable that the language ofthis section would have been overlooked by him in review-ing the contract draft,as testifiedto byHeinsz.9Turning now to the duration clause assertedly acceptedby the Union, Respondent's witnesses testified that this oc-curred when, on July 3, Respondent's negotiators submit-ted their revised proposals for changes in section 23. Asnoted above, aside from rephrasing, the only change madein the proposal which had been rejected by the Union wasthe insertion of the 3-year term designation in the place ofblanks. On the earlier occasion, the Union had indicatedits satisfaction with either a 1- or a 3-year contract. Hereagain,Respondent contends that the Union accepted itsproposal and I find to the contrary.Union representatives testified that they rejected thisproposal without discussion and I credit their testimony.Gwin indicated it was his recollection that there was verylittlediscussion of anything at that meeting because ofTannler's urgency to get away for the July 4 holiday.Respondent's witnesses did not present testimony suggest-ing that there was any real discussion of this provision onthat date: Tannler merely stating, "My recollection is thatat that meeting Clint Gwin agreed to the proposal" andHeinsz testifying there was a detailed status report onRespondent's anticipated relocation and the uncertaintiesinvolved preceding the proposal, a union caucus, andGwin's statement upon return that he agreed to the propos-al.10There is no indication of why, if this proposal had9 In this respect, I place no reliance upon the marginal notations appear-ing in Respondent's copy of the June 26 proposals or on the related testimo-ny without regard to any comparison with the handwriting sample present-ed by the Union I note,moreover,that even those notes are inconsistentwith Tannler's indication that it was the proposed change for contract Sec2(b) and not that relating to Sec. 23 which Gwin was willing to discuss withthe union attorneys.In addition to all the foregoing,there is the matter ofinconsistency between Heinsz' testimony and the information contained inthe statement supplied by him to the Board Regional Office during theinvestigation of the case.Together,these considerations convince me that atthe very least Heinsz' recollection was faulty and that his testimony cannotbe relied upon.10On the basis of matters referredtosupraandin In.9, above, and thecontrary testimony of union negotiators,Ifind that,consistentwith hisBoard statement in contrast to his testimony,Heinsz was not present at theJuly 3 meeting.Similarly, I make no finding as to who placed notations inthemargin of Respondent's proposals,when such notations were made,been accepted as he asserts, Heinsz would have brought toGivens for consideration a copy of this proposal when hemet with her to go over the so-called editorial,languageand figure changes in the contract draft submitted by theUnion and not then assert that this was a significant omit-ted change agreed upon during negotiations. As this caseproves, this was not a minor matter to the parties whichwould qualify as mere editorial, language or figurechanges.In its brief, Respondent contends that the contract lan-guage on which it insisted involved issues as to the unitcovered, successorship, relocation, and subcontracting,that these are mandatory bargaining subjects as are dura-tion clauses and, in any event, refusal to sign the Union'sproffered agreement does not establish that there was animpasse; there was merely disagreement as to what hadbeen agreed upon. In addition, Respondent points to theGeneral Counsel's failure to establish that after it refusedto sign the contract, Respondent "subsequently refusedany Union request to bargain for a new contract or over itsfuture status."The section titles utilized in a contract are not in them-selves definitive of the nature of the bargaining subjectplaced under them by the parties and do not determinewhether the issue on which bargaining foundersis a man-datory or nonmandatory subject. Thus, the mere fact thatthe language which Respondent wished to insert in section2(a) would fall in the bargaining unit description does notestablish the subject matter it was intended to affect aspurely a unit issue any more than the existence of the unitdescription in the recognition clause establishes all unit dis-putes as recognitionissues.Similarly, the revisions soughtby Respondent in the duration clause, although designat-ing a condition under which the contract could terminatebefore expiration of its initial period, were not necessarilylimited to contract duration in their impact, and thereforeto that subject.The proposals and the positions of the parties must heevaluated in light of the objectives and real issues raised,keeping in mind the circumstances facing the negotiators,i.e.,a removal of Respondent's function to another loca-tion-not the cessation of Respondent's operations or thework involved. Clearly Respondent was not contemplatingabandonment of its institutional purpose, but was pursuingthe objective of relocation because of a changing neighbor-hood setting. Respondent fully intended to continue thecare of patients of the ethnic group to which its operationswere dedicated. Having sold its established facility to theUrban League, Respondent was continuing to operate thehome on a contract basis during the transition period whilephasing into the present facility patients of the purchasersorganization and at the same time searching for facilitiesfor its own clientele. In the latter respect, Respondent wasexploring the possibility of purchasing an appropriate ex-isting patient care facility or building a new one, and wasconsidering contracting its patients to other existing facili-tiesuntil it could obtain a suitable location in which toreestablish its normal function. In such circumstances, em-what meaning they may have, or even whether they have any bearing uponthe negotiating discussions 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees and their representatives are vitally interested inprotecting their jobs as well as residual rights.Treating employees as property to be sold with the facili-ty, the Respondent committed them as a staff to the pur-chaser along with the sale of the premises and sought toassureperformance of that commitment by seeking,through the proposed contract revisions involved, to de-prive employees of continued employment when their jobswith the Respondent were relocated, of any residual con-tract rights, and of continued representation by their statu-tory bargaining representative. In this light, I find merit intheGeneralCounsel's contention that the proposedamendments to the recognition and terminationclauses,consideredtogether,had the effect of limitingRespondent's recognition of the Union as the representa-tive of its employees, and of terminating those representa-tive rights on a basis not consistent with the principles es-tablished by law.1 [This raises the question of whether Respondent insistedupon these changes to the point of impasse and, on thebasis of the facts herein, I find that it did. All parties agreethat it was their understanding that agreement had beenreached, and this is supported by Respondent's final offer,in the presence of its board members whose approval wasrequired, which was accepted by the employee vote, andthe drafting of the completedagreementby the Union.Thereafter, any matter preliminary to execution of a writ-ten agreement was subject only to clarification of contractlanguage or mutual agreement. Instead, Respondent at-tempted to force inclusion of previously rejected proposalsand took the stance that Respondent would not execute acontract which did not contain such changes. Since thesubjectmatter or issue involved in those clauses was, inreality,a limitationof recognition, and not a mandatorysubject of bargaining, the impasse created thereby was un-lawful.12 The fact that some clarification of contract lan-guageon agreements reached remained to be discussed be-fore they had a draft of a written contract which the partiescould execute does not detract from the existence of animpasse.13Nor was the Union required to initiate furthernegotiations after it had accepted Respondent's final of-fer,14 or to request bargaining for a new contract. And,certainly, at no time was it required to bargain with Re-spondent over "its future status."Accordingly, I find that Respondent bargained to im-passe with the Union over Respondent's obligation to rec-11The termination of a written contract doesnot terminatea union'srepresentativestatus, nor does it deprive employees of their employmentstatus or of residual rights in thecontract or to representation. Although thepartiesmay, by agreement, changean existingunit description or set a dateor eventuality for abandonment of the representative status of the Union,these are matters concerningwhich neither party may insist upon to thepoint of impasse.i2 SeeShellOil Company, and its divisions Shell Chemical Company andShell Development Company194 NLRB 988, 995 (1972),Sall River ValleyWater Users'Association,204 NLRB 83 (1973),and casescited therein. AlsoseeNewspaper Production Company,205 NLRB 738 (1973)13 In view of my holding herein, I do not pass upon General Counsel'salternativeposition that Respondent's insistenceupon those clauses wasunlawful evenif factually it were found that initially the Union had agreedto theclauses in dispute then refusedto include themin a writtencontract.i4 SeeRascoOlympia, Inc., d/b/aRasco5-10-25e185 NLRB 894, 897(1970).ognize theUnion, and therebyengaged inunfair laborpracticeswithin the meaning ofSection 8(a)(5) and (1) ofthe Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.All employees of the Employer, including employeesin the Dietary, Laundry & Central Supply, Housekeepingand Nursing Departments, excluding maintenance employ-ees,office clerical employees, professional employees,guards and supervisors as defined in the Act, and patientswho for therapeutic reasons perform certain services other-wise performed by those in the bargaining unit, constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times material the Union has been and is theexclusive representative of all employees in the aforesaidappropriate unit for purposes of collective bargaining with-in the meaning of Section 9(a) of the Act.5.By insisting upon inclusion in the written contract ofits proposals for changes in the recognition and durationclauseswhich in substance were limitations upon theUnion's representative status, and thereby causing an im-passe in bargaining on a nonmandatory subject, Respon-dent refused to bargain in violation of Section 8(a)(5) ofthe Act, and has thereby interfered with employees in theexercise of rights guaranteed in Section 7 of the Act, inviolation of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. Havingfound that Respondent unlawfully insisted upon clauseslimiting the Union's representative status and therebycaused an impasseon a nonmandatory subject, thus fore-closing the parties from reducing to writing the bargainingagreement reached in negotiations, I shall recommend thatRespondent be ordered to meet with the Union to resolvelanguage differences and to incorporate their under-standing in a signed contract, upon request by the Union. Ishall also recommend that the Respondent be required topost at its place of business the notice attached to thisDecision marked "Appendix."Upon the foregoing findings, of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: JEWISH CENTER FOR THE AGEDORDER 15Jewish Center for the Aged, St. Louis, Missouri, its offi-cers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively by insisting upon in-clusion in the written contract of its proposals for changesin the recognition and duration clauses which in substancewere limitationsupon the Union's representative status,thereby causingan impassein bargaining on a nonmanda-tory subject.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of rightsguaranteed to them by Section 7 of the National LaborRelations Act, as amended.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Recognizeand bargain with the Union as to the ex-clusive representative of its employees in the appropriateunit and, upon request, meet with the Union to resolvelanguage differencesand incorporate the resulting under-standingin a signedcontract.(b) Post at its offices and place of business copies of theattached notice marked "Appendix." 16 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 14, after being duly signed by Respondent's represen-tative, shall be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere noticesto employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.15 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.16 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIX103NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, Jewish Center for the Aged, violated theNational Labor Relations Act and has ordered us to postthis notice and keep the promises we make in this notice.WE WILL, upon request, meet with Service and Hos-pital Employees, Local 50, affiliated with Service Em-ployees International Union, AFL-CIO, as the collec-tive bargaining representative of:All employees of the Employer, including employ-ees in the Dietary, Laundry & Central Supply,Housekeeping and Nursing Departments, excludingmaintenance employees, office clerical employees,professional employees, guards and supervisors asdefined in the Act; and patients who for therapeuticreasons perform certain services otherwise per-formed by those in the bargaining unit,to resolve language differences we may have and in-corporate the resulting understanding in a signed con-tract.WE WILL NOT refuse to bargain collectively with yourbargaining representative by insisting upon inclusionin the written contract our proposals for changes inthe recognition and duration clauses which in sub-stance were limitations upon the Union's representa-tive status, thereby causing an impasse in bargainingon a nonmandatory subject, or in any like or relatedmanner interfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.JEWISH CENTER FOR THE AGED